Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following Notice of Allowance is submitted in response to the Appeal Brief filed April 12, 2021.

Claims 1-3, 5-11, 13-18 and 20 allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:
Verkasalo et al, US 2015/0244820 – describes a research meter application running at user devices to provide a passive way of observing panelist usage of digital devices, but fails to distinguish between different devices identified in a fingerprint of user devices operating on a subnet that a private internet protocol address of the media device is part of as a way to prompt the same user to join additional panels based on demographic requirements

Jain et al, US 2012/0245978 – describes monitoring media data exposure on a device wherein panelist are provided with portable devices and an environmental 

Frett et al, US 8700657 – describes actively registering a user to become a panelist wherein the exposure to media on a device is monitored, but fails to teach prompting a user to join a second panel without registration and based on a fingerprint of user devices operating on a subnet that a private internet protocol address of the media device is part of and based on demographic requirements


Further, Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant’s remarks filed in the Appeal Brief on April 12, 2021, point out the reason claims are patentable over the prior art of record (see MPEP 1302.14).  Specifically, Applicant’s comments regarding integration into a practical application at Step 2A, Prong 2, of claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683